Exhibit NOTE EXCHANGE AND OPTION AGREEMENT THIS NOTE EXCHANGE AND OPTION AGREEMENT (this “Agreement”) is effective as of April 2, 2009, by and between KEYWIN HOLDINGS LIMITED, a British Virgin Islands company (“Noteholder”), and NETWORK CN INC., a Delaware corporation (the “Company”). RECITAL WHEREAS, the Noteholder purchased that certain 3% Senior Secured Convertible Notes due June 30, 2011 of the Company in the aggregate principal amount of $45,000,000 (the “Notes”) from Sculptor Finance (MD) Ireland Limited, Sculptor Finance (AS) Ireland Limited and Sculptor Finance (SI) Ireland Limited pursuant to the Note Purchase Agreement, dated April 2, 2009; WHEREAS, the Noteholder desires to exchange the Notes (the “Exchange”) for 307,035,463 shares of the Company’s common stock (the “Common Stock”); WHEREAS, the Company desires to issue to the Noteholder 307,035,463 shares of the Common Stock in exchange for the Notes; and WHEREAS, in connection with the Exchange, the Company desires to grant the Noteholder an option (the “Option”) to purchase from the Company an aggregate of 122,814,185 shares of the Common Stock for an aggregate purchase price of $2,000,000, exercisable within 3 months after April 2, 2009 or such other date as agreed by the parties hereto (the “Closing Date”). NOW, THEREFORE, in consideration of the mutual covenants and agreements herein set forth, the parties hereby agree as follows: 1.
